Citation Nr: 0026265	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to June 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the RO.  



REMAND

In this case, the medical evidence shows that the veteran was 
diagnosed with multiple sclerosis in 1983.  The appellant 
contends that the veteran's multiple sclerosis symptoms were 
present during service, or in the alternative, during the 
presumptive period after discharge from active military 
service in 1972.  Specifically, the appellant asserts that 
the veteran saw an eye doctor complaining of blurred vision, 
and that the veteran complained of a film over his eyes 
between 1978 and 1980.  

In addition, the appellant contends that the veteran's 
multiple inoculations received in service which resulted in 
headaches and hospitalization for encephalopathy were early 
manifestations of multiple sclerosis.

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (1999).  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000).  
Service connection for multiple sclerosis may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first 7 years after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

The veteran died in October 1988.  The certificate of death 
listed the immediate cause of death as urosepsis due to 
Pseudomonas aeruginosa (Urinary Tract Infection).  Multiple 
sclerosis was listed as an other significant condition 
contributing to the death of the veteran but which did not 
result in the underlying cause.  

At the outset, the Board notes that, at this time, the Board 
is not making any determination as to whether the appellant's 
claim of service connection for the cause of the veteran's 
death is well grounded.  The Board further notes that, in a 
claim that is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his or her claim.  

However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant contends that the 
record currently is incomplete.  As noted, the appellant 
contends that the veteran sought treatment from an eye doctor 
for blurred vision between 1978 and 1980.  These records are 
not currently contained in the claims file, and the appellant 
asserts that these records establish that service connection 
is warranted for the veteran's cause of death.  

In light of the appellant's assertions concerning possible 
missing medical records, the Board finds that an attempt must 
be made in order to attempt to obtain records to complete her 
application for compensation benefits.  Robinette.  

In addition, the appellant contends that the veteran's 
inoculations in service, which led to a diagnosis of 
encephalopathy and frequent headaches contributed to the 
early manifestations of the veteran's multiple sclerosis.  
The appellant asserts that the veteran's early manifestations 
of multiple sclerosis were present during service, or shortly 
thereafter, the Board notes that there is no medical evidence 
of record to support that notion.  

As the appellant is not a medical expert, she is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  As such, the RO should inform 
the appellant that she must submit medical evidence to 
support her assertions that the veteran's multiple sclerosis 
that was a contributing factor in his death was due to 
disease or injury which incurred in or aggravated by service 
or was manifested to a compensable degree within the 
appropriate presumptive period thereafter.  

Accordingly, this matter is REMANDED the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain copies of all VA and 
private medical records referable to all 
treatment received by the veteran prior 
to his demise, not already of record.  
Specifically, any records from 1978 and 
1980 showing treatment for blurred vision 
should be obtained.  More importantly, 
the appellant should be instructed to 
submit all medical evidence that tends to 
support her assertions that the veteran's 
multiple sclerosis was due to disease or 
injury which was incurred in or 
aggravated by service or was manifested 
during the presumptive thereafter.  These 
records should be associated with the 
claims file.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim of 
service connection for the veteran's 
cause of death.  All indicated 
development should be undertaken in this 
regard.  If any action taken is adverse 
to the appellant, then she and her 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
should be afforded the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The appellant need take no 
action until she is further informed, but she may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

